Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species J, Fig. 5, claims 1-8, 10 and 11 in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that Applicants respectfully traverse the Examiner’s unduly large number of identified species, many of which are clearly related to each other and which would not require undue amounts of additional searching on the part of the Examiner. Moreover, most if not all of the pending claims fall within multiple ones of the purportedly independent species identified by the Examiner.  This is not found persuasive because the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 8 is objected to because of the following informalities:  in lines 7-8, the limitation “for operating the beam emitter cause the laser output beam to traverse” to cause the laser output beam to traverse”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface of the workpiece" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, the limitation “a shape of the laser output beam” in line 6, is unclear if it is referring to the shape of the laser output beam recited in claim 1.
In claim 4, the limitation “an angle” is unclear if it is referring to the same “angle” recited in claim 3, or if it is a different angle.
Claim 5 recites the limitation "the relative motion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. As noticed in page 9, lines 8-11, the “means for altering a shape of the laser output beam” may include one or more optical elements and a controller.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a positioning device” and “a controller” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 30, page 33, lines 25-31, and page 34, lines 1-20, the controller may be provided as either software, hardware, or some combination thereof, and may be implemented on one or more conventional server-class computers, such as a PC having a CPU board containing one or more processor.  As noticed in page 14, lines 14-17, the positioning device include or consist essentially of one or more mechanized or motorized translation stages.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 10 and 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by IM (US 2013/0161312).
Regarding claim 1, IM teaches a method of processing a workpiece (100, 260), the method comprising causing relative motion between a laser output beam (240) and the surface of the workpiece to define a processing path (p.0011; p.0035-0036), a thickness of the workpiece along a direction parallel to the laser output beam varying along the processing path (abstract; p.0011; p.0032; p.0053; p.0056; p.0061; p.0064), wherein the laser output beam physically alters the surface of the workpiece along at least a portion of the processing path (abstract; p.011; p.0053; p.0056; p.0061; p.0064); and thereduring, altering a shape of the laser output beam based at least in part on the thickness of the workpiece (p.0061).
Regarding claim 2, IM teaches the method as set forth above, wherein the shape of the laser output beam is capable of being varied between a focused spot and an 
Regarding claim 6, IM teaches the method as set forth above, wherein the shape of the laser output beam is altered based on a composition of the workpiece (abstract; p.0009-0011).
Regarding claim 7, IM teaches the method as set forth above, wherein the laser output beam is capable of being composed of multiple wavelengths (p.0027; p.0053; p.0056; p.0070).
Regarding claim 8, IM teaches the method as set forth above, wherein the laser output beam is emitted by a system comprising a beam emitter (laser source 220) for emission of the laser output beam (p.0035); a positioning device (stage 270; p.0036) for varying a position of the laser output beam with respect to the workpiece (movement of the stage 270, varies the position of the workpiece with respect to the laser beam output and viceversa); means for altering a shape of the laser output beam (mask or laser optics of system 200; p.0035; p.0053; p.0056; p.0061); and a controller (inherently present to control the translation of the workpiece with respect to the laser beam or viceversa, or to control the beam characteristics; p.0040; p.0053; p.0056; p.0061), coupled to the positioning device and the shape-altering means (operatively coupled), for (i) operating the beam emitter to cause the laser output beam to traverse the processing path and (ii) altering the shape of the laser output beam based at least in part on the thickness of the workpiece along the processing path (p.0053; p.0056; p.0061).

Regarding claim 11, IM teaches the method as set forth above, wherein the controller is configured to vary the shape of the laser output beam based on a composition of the workpiece (abstract; p.0009-0011; p.0053; p.0056; p.0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over IM in view of Dulaney (US 2002/0000428).
Regarding claim 3, IM teaches all the elements of the claimed invention as set forth above, except for, wherein the thickness of the workpiece along the direction parallel to the laser output beam varies due at least in part to a change in an angle between the laser output beam and the surface of the workpiece.
Dulaney teaches a method for laser processing a workpiece (as shown in Fig. 8) comprising a positioning mechanism (142) connected to the workpiece (120) via a connecting means (gripper element 144 or robotic arms) for positioning the workpice relative to the laser (130) at an angle (as shown in Fig. 8) which allows variation of the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at that the invention was effectively filed to have modified the method of IM, with Dulaney, by changing an angle between the laser output beam and the surface of the workpiece, for the advantages of having a more versatile or flexible system, and comply with user requirements.
Regarding claim 4, IM and Dulaney combined teach the method as set forth above, wherein the shape of the laser output beam is capable of being altered while maintaining an angle between the laser output beam and the surface of the workpiece substantially constant (abstract; p.0020; p.0057).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IM in view of Peters (US 2014/0021182).
Regarding claim 5, IM teaches the elements of the claimed invention as set forth above, except for, further comprising measuring the thickness of the workpiece during the relative motion between the laser output beam and the surface of the workpiece.
Peters teaches a method of processing a workpiece comprising measuring the thickness of the workpiece during the relative motion between the laser output beam and the surface of the workpiece (abstract; p.0035).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at that the invention was effectively filed to have modified the method of IM, with Peters, by measuring the thickness of the workpiece during the relative motion between the laser output beam and the surface of the workpiece, as a method of assuring when .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0309370, US 2015/0352666 and US 2013/0044371.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/25/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761